On Rehearing.
PROVOSTY, J.
The issues in this case are precisely the same as in the companion case Henry F. Reymond v. Same Defendant, 82 South. 75,1 this day decided. For the reasons assigned in that case it is ordered, adjudged, and decreed that the judgment appealed from is set aside; and it is now ordered, adjudged and decreed that plaintiff, Robert A. Hart, have judgment against defendant the city of Baton Rouge recognizing him to be the owner of the following described property, to wit:
A certain lot of ground situated in that part of the city of Baton Rouge known as Spanish Town, and designated on the plan thereof according to the official map of the city of, Baton Rouge as Lot No. 16 of Square No. 42, said property having been acquired by your petitioner on the 27th day of July, 1892, by act of record in book 15, folio 466, of the Conveyances of this Parish.
And it is further ordered, adjudged, and decreed that a writ of possession issue putting the plaintiff in possession of said property.
And it is further ordered, adjudged, and decreed that the plaintiff, Robert A. Hart, have judgment against the defendant the city of Baton Rouge condemning the said defendant to pay him rental value of the said property at the rate of $10 a month from the 1st day of March, 1917, until possession of said property shall have been delivered to said plaintiff.
And it is further ordered^ adjudged, and decreed that the demand of the said plaintiff for attorney’s fees be dismissed, and that the other demands of the said plaintiff for damages be dismissed as in case of nonsuit, and that the defendant city pay all costs.
O’NIELL, J., dissents, adhering to the opinion handed down originally.

 Ante, p. 102.